                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


DARYL JENKINS,


      Plaintiff,

V.                                               civil Action No. 3:18CV230


WILL SESSOMS, ^ al.,

      Defendants.


                               MEMORANDUM OPINION


      Daryl Jenkins, a Virginia inmate proceeding pro se and in

foirma pauperis, filed this 42 U.S.C. § 1983 action.^                The action

proceeds on the SECOND PARTICULARIZED COMPLAINT.                ("Complaint,"

ECF   No.   21).    The   matter   is   before   the   Court   for   evaluation

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.


                          I.     PRELIMINARY REVIEW


      Pursuant to the Prison Litigation Reform Act ("PLRA") this

Court must dismiss any action filed by a prisoner if the Court

determines the action (1) "is frivolous" or (2) "fails to state a

claim on which relief may be granted."             28 U.S.C. § 1915(e)(2);



      ^ The statute provides, in pertinent part:

           Every person who, under color of any statute . . .
      of any State . . . subjects, or causes to be subjected,
      any citizen of the United States or other person within
      the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the
      Constitution and laws, shall be liable to the party
      injured in an action at law . . . .

42 U.S.C. § 1983.
see 28 U.S.C. § 1915A.            The first standard includes claims based

upon ''an indisputably meritless legal theory," or claims where the

"factual contentions are clearly baseless."               Clay v. Yates, 809 F.

Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490

U.S.   319,    327   (1989)).       The   second   standard     is   the   familiar

standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

        "A    motion      to   dismiss    under    Rule    12(b)(6)    tests     the

sufficiency of a complaint; importantly, it does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses."           Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (citing 5A Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).

In considering a motion to dismiss for failure to state a claim,

a plaintiff's well-pleaded allegations are taken as true and the

complaint is viewed in the light most favorable to the plaintiff.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Martin, 980 F.2d at 952.            This principle applies only to

factual allegations, however, and "a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because

they   are    no   more    than   conclusions,     are    not   entitled    to   the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       The Federal Rules of Civil Procedure "require[] only 'a short

and plain statement of the claim showing that the pleader is

entitled to relief,' in order to 'give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.'"

Bell   Atl.    Corp.   v.   Twombly,   550 U.S.   544,   555   (2007)   (second

alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)).      Plaintiffs cannot satisfy this standard with complaints

containing      only   "labels    and    conclusions"     or    a   "formulaic

recitation of the elements of a cause of action."              Id. (citations

omitted).      Instead, a plaintiff must allege facts sufficient "to

raise a right to relief above the speculative level," id. (citation

omitted), stating a claim that is "plausible on its face," id. at

570, rather than merely "conceivable."            Id.    "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing

Bell Atl.     Corp., 550 U.S. at 556).            In order for a claim or

complaint to survive dismissal for failure to state a claim, the

plaintiff must "allege facts sufficient to state all the elements

of [his or] her claim."        Bass v. E.I. DuPont de Nemours & Co., 324

F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp.,

309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289

F.3d 270, 281 (4th Cir. 2002)).         Lastly, while the Court liberally

construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978), it does not act as the inmate's advocate, sua

sponte developing statutory and constitutional claims the inmate

failed to clearly raise on the face of his complaint.               See Brock
V.   Carroll,   107   F.3d   241,   243   (4th   Cir.   1997)    (Luttig,    J.,

concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).



                             II.    ALLEGATIONS


      In his Complaint, Jenkins argues that his First, Fifth, Sixth,

and Fourteenth Amendment rights were violated during his state

criminal   proceedings.        (Compl.    3.)2     Jenkins      identifies   as

Defendants, the City of Virginia Beach, Va Municipality, Will

Sessoms, the former Mayor of Virginia Beach, David L. Hansen, the

City Manager of Virginia Beach, and Carmen Widgeon, a city employee

of Virginia Beach.     (Id.)    Jenkins contends that:

           On October 13, 2017, I was tried by a jury in Va
      Beach, Va.   As soon as my trial began, I refused to
      relinquish my right to an attorney and wished to present
      myself inpropria persona. Right then I was removed from
      the courtroom and my trial continued without my presence
      violating my Sixth Amendment right to be present at my
      trial.   The things that were discussed outside of my
      presence had a direct influence on the outcome of my
      trial, in the process, violating my 1st, 5th, 6th, and
      14th Amendment right to due process.    I went on to be
      convicted in an unfair trial with no lawyer.     That
      violated my constitutional rights numerous times all
      done within a municipality that created customs and
      policies for such violations of rights to be condoned
      within its jurisdiction.
           During the process of my trial, I had a biased judge
      who criticized me numerous times, would not recognize my
      religion, and would not recognize my status as inpropria
      persona sui juris nor as a living man, natural person
      (28 U.S.C. 1391). The judge violated my 6th Amendment


     2 The Court employs the pagination assigned by the CM/ECF
docketing system to Jenkins's Complaint. The Court corrects the
spelling, punctuation, and capitalization in the quotations from
Jenkins's Complaint.

                                      4
     rights by not holding a colloquy with me concerning my
     decision to proceed without an attorney, did not hold
     [a] competency hearing with me even though I take psych
     medication, used a witness who perjured herself many
     times on the stand, causing me deprivation of life and
     liberty, also mental, physical, and psychological
     injury.   All [of] this was done under a municipality
     that created customs and policies that condoned such
     violations of my rights.

(Id. at 1-2 (paragraph numbering omitted).)3          Jenkins argues that

          I.   1st, 5th, 6th, and 14th Amendment rights
     violator (Will Sessoms) former Mayor of Va Beach, Va, at
     the time of violation of my rights. The mayor created
     a policy and custom under which my constitutional rights
     were    violated   and    his   administration   allowed   such   a
     policy and custom to continue.
          The mayor was grossly negligent in that he did not
     adequately supervise or train his subordinates who
     violated my rights that being the Va Beach, Va
     municipality.

          II. (David L. Hansen) is the City Manager who
     failed to train officers and employees under his
     management that resulted in the violation of my
     constitutional rights.
          Under his management of the city, he created a
     custom and policy that led to the violation of my
     constitutional rights.

          III. (Carmen Widgeon) is a city employee who was a
     witness for the Commonwealth who committed perjury on
     the witness stand violating my 1st, 5th, 6th, and 14th
     Amendment rights and intentionally inflicting emotional
     distress and deliberate indifference that I suffer from
     until this day.



     3 The   Court notes      that Jenkins   has filed several frivolous
lawsuits against a variety of individuals stemming from his state
criminal   proceedings.     See,   e.g.,   Jenkins   v.   Virginia,
No. 3:18CV203, 2018 WL 6834359, at *1-4 (E.D. Va. Dec. 28, 2018)
(dismissing as frivolous and for failure to state a claim action
against the Attorney General); Jenkins v. O'Brien, No. 3:18CV168,
2018 WL 4496485, at *1-3 (E.D. Va. Sept. 19, 2018) (dismissing as
frivolous and for failure to state a claim action against the judge
and prosecutor).
(Id. at 2-3.)

Jenkins   asks   for   a   "declaration    that   the   acts   and   omissions


described herein violate his rights," and monetary damages.               (Id.

at 4.)



                               III. ANALYSIS


     It is both unnecessary and inappropriate to engage in an

extended discussion of Jenkins's terse theories for relief.               See


Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (emphasizing

that "abbreviated treatment" is consistent with Congress's vision

for the disposition of frivolous or "insubstantial claims" (citing

Neitzke   v.   Williams,    490   U.S.   319,   324   (1989))).      Jenkins's

Complaint will be dismissed for failing to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and as legally frivolous.

     A.    No Personal Involvement


     To State a legally sufficient claim for an alleged violation

of a federal constitutional right, "[a] plaintiff must plead that

each Government-official defendant, through the official's own

individual actions, has violated the Constitution."               Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009).          Accordingly, the plaintiff must

allege facts that affirmatively show "that the official charged

acted personally in the deprivation of the plaintiff['s] rights.

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (emphasis

added) (internal quotation marks omitted).              "Where a complaint

alleges no specific act or conduct on the part of the defendant
and the complaint is silent as to the defendant except for his

name appearing in the caption, the complaint is properly dismissed,

even under the liberal construction to be given pro se complaints."

Potter V. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (citing

Brzozowski v. Randall, 281 F. Supp. 306, 312 (E.D. Pa. 1968)).

      Jenkins only names the City of Virginia Beach, Va Muncipality,

in the caption of his Complaint and therefore, any claim against

the   city is    dismissed as legally insufficient and frivolous.

Jenkins also fails to state a claim against Sessoms or Hansen.

Although Jenkins faults Sessoms and Hansen as supervisors of the

municipality, he alleges no facts suggesting that Sessoms or Hansen

had any direct involvement or personal responsibility in the

alleged deprivation of Jenkins's constitutional rights during his

criminal proceedings.      For that reason alone, Jenkins's claims

against    Sessoms   and   Hansen   will   be    dismissed   as   legally

insufficient and frivolous.


      B.   No Policy or Custom

      Jenkins also vaguely alleges that Sessoms and Hansen are

liable to him for the deprivation of his constitutional rights

during his criminal proceedings based on an alleged municipal

policy or custom that they created.             This claim   is entirely

frivolous.      To state a claim against Sessoms or Hansen on that

theory, Jenkins must allege facts showing that Sessoms and Hansen

deprived him of a constitutional right "through an official policy
or custom,"       Lytle v. Doyle, 326 F.3d 463, 471 {4th Cir. 2003)

(quoting Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)).                  An

unconstitutional official policy or custom

      can arise in four ways: (1) through an express policy,
      such as a written ordinance or regulation; (2) through
      the decisions of a person with final policymaking
      authority; (3) through an omission, such as a failure to
      properly train officers, that "manifest[s] deliberate
      indifference to the rights of citizens"; or (4) through
      a practice that is so "persistent and widespread" as to
      constitute a "custom or usage with the force of law."

Id. (alteration in original) (quoting Carter, 164 F.3d at 217).

Jenkins    does   not identify an       express        policy,    a decision,   an

omission, or a practice in which Sessoms and Hansen engaged that

denied any constitutional rights by virtue of any policy or

practice.    Jenkins does allege in conclusory fashion that Sessoms

did not "adequately supervise or train his subordinates" (Compl.

3), and Hansen "failed to train officers" (id. at 4), resulting in

the   deprivation     of    Jenkins's   constitutional        rights.      Jenkins

states nothing more than a legal conclusion and his conclusory

allegations fail to state a claim for relief.'^

      C.    Witness Immxinity

      Jenkins     vaguely    alleges    that    Widgeon,      a   city   employee,

perjured    herself   on     the   witness     stand    in   Jenkins's   criminal

proceedings, thereby violating his constitutional rights.                 (Compl.



     ^ Although Jenkins fails to name the City of Virginia Beach
in the body of his Complaint, any claim against the city based on
a custom or policy would be dismissed for the same reasons as
stated above.


                                        8
4.)     Jenkins fails to identify the content of the allegedly

perjured testimony and, thus, his claim is too conclusory to state

a claim for relief.        Moreover, governmental witnesses in judicial

proceedings enjoy absolute immunity from a suit based upon their

testimony at trial.        Briscoe v. LaHue, 460 U.S. 325, 334-35 (1983);

Burke V. Miller, 580 F.2d 108, 111 (4th Cir. 1978).                 Accordingly,

Jenkins's claim against Widgeon will be dismissed as frivolous and

for failure to state a claim.



               IV.    THE ACTION IS FRIVOLOUS AND MALICIOUS


       Having met with no success in State court, Jenkins has filed

at    least   three    actions,    challenging     aspects   of     his    criminal

investigation and proceedings.          The Court finds that Jenkins fails

to bring this action in good faith to vindicate his legal rights,

but instead brings it maliciously to harass those                       who had no

demonstrated     involvement      in   securing    his   criminal       conviction.

Accordingly,     the   Court also      will also dismiss          this action as

malicious and brought for the purpose of vexation.                   See Cain v.

Virginia, 982 F. Supp. 1132, 1136-38 (E.D. Va. 1997) (citations

omitted)      (observing    that    where   "the    tone     of    [a     prisoner]

Plaintiff's allegations indicates that he is bringing his suit

merely to satisfy his desire for vengeance against [those involved

in securing his incarceration] and not to rectify any wrong done

to him, then the suit is a MALICIOUS one" (quoting Spencer v.

Rhodes, 656 F. Supp. 458, 363-64 (E.D.N.C. Mar. 19, 1987))).
                          V.     CONCLUSION


     For the foregoing reasons, the action will be dismissed as

malicious, frivolous, and for failure to state a claim under 28

U.S.C.   § 1915(e)(2).   The   Clerk   will   be   directed   to   note   the

disposition of the action for purposes of 28 U.S.C. § 1915(g).

Jenkins is placed on notice that this is his third frivolous

complaint under 28 U.S.C. § 1915.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Jenkins.


     It is so ORDERED.


                                                     /s/
                                Robert E. Payne
                                Senior United States District Judge

Richmond, Virginia
Date: March 11/2019




                                  10
